Case: 20-30263    Document: 00515695045        Page: 1    Date Filed: 01/05/2021




          United States Court of Appeals
               for the Fifth Circuit
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                    January 5, 2021
                                No. 20-30263                         Lyle W. Cayce
                                                                          Clerk

   Andre Price,

                                                         Plaintiff—Appellant,

                                    versus

   City of Bossier; Police Department of Bossier City;
   Hunter J. Timms, Officer; Shawn Parker, Officer;
   Unknown Employees, Bossier Police Department,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                            USDC 5:19-CV-1237
Case: 20-30263        Document: 00515695045             Page: 2      Date Filed: 01/05/2021

                                         No. 20-30263


   Before Jones, Smith, and Elrod, Circuit Judges.
   Per Curiam:*
           Andre Price appeals the dismissal of his federal and state law claims as
   well as the denial of his motion to amend the complaint. 1 Finding no error of
   fact or law, we AFFIRM the judgment of the district court as modified.
                                   I. BACKGROUND
           In the early hours of September 21, 2018, Price was stopped while
   riding his bicycle by Officers Timms and Parker of the Bossier City Police
   Department. The encounter turned violent when the officers attempted to
   arrest Price. After a struggle lasting “15-20 minutes” and covering “60-80
   yards,” police finally subdued Price. The incident left him with severe
   injuries, including an intracranial hemorrhage, acute head injury, hematoma,
   and partial blindness in his right eye. Particularly important, the incident also
   resulted in Price’s conviction for battery of police officer Parker alone.
           Roughly a year later, Price filed the present suit under 42 U.S.C.
   § 1983 alleging his constitutional rights were violated during the arrest.
   Specifically, he claimed that Timms, Parker, and “other unnamed and/or
   unknown co-conspirators” used excessive force in violation of the Fourth
   and Fourteenth Amendments. Further, he asserted that officers of the
   Bossier City Police Department violated his state law rights and “committed
   the specific torts of assault, battery, abuse of process, intentional infliction of
   emotional distress, false arrest, false imprisonment, negligence, gross
   negligence, and intentional torts.” Price also asserted that Bossier City was


           *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
           1
             Appellant’s Counsel is reminded that Local Rule 28.2.2 requires that “[e]very
   assertion in briefs regarding matter in the record must be supported by a reference to the
   page number of the original record.” 5th Cir. R. 28.2.2. This demands more than a range
   of record pages appended to a section heading.




                                               2
Case: 20-30263        Document: 00515695045              Page: 3       Date Filed: 01/05/2021




                                         No. 20-30263


   liable for actions of the officers under theories of agency, respondeat
   superior, and vicarious liability. Finally, the complaint alleged various
   violations of Price’s Fifth and Eighth Amendment rights.
           The Defendants moved for dismissal, and the subsequent Report and
   Recommendation by the magistrate judge recommended dismissal of the
   Fifth and Eighth Amendment claims, the claims against the City, and claims
   against the “Unknown Employees of the Bossier City Police Department”
   on the ground that Price did not oppose dismissal, although he might amend
   the complaint. 2 The magistrate judge further recommended that the claims
   against Officers Timms and Parker under both the Constitution and state law
   be dismissed as barred by Heck v. Humphrey, 512 U.S. 477, 114 S. Ct. 2364
   (1994). The magistrate judge concluded by suggesting that Price be given
   opportunity to amend his complaint. Price timely filed a motion to amend
   the complaint. 3
           The district court adopted the magistrate judge’s Report and
   Recommendation dismissing all charges. Additionally, the district court
   reviewed the proposed amended complaint, determined it still failed to state
   a claim against any defendant and denied leave to amend as futile. Price
   timely appealed to this court, challenging the denial of leave to amend, the
   dismissal of his excessive force claims, and dismissal of his state law claims.




           2
             There appears to be some disagreement regarding whether Price opposed the
   dismissal of his claims against the City. Any dispute, however, is immaterial to the present
   appeal as Price appeals only the dismissal of his Fourth Amendment and state law claims
   against the officers individually.
           3
             The proposed amended complaint named three additional Bossier City Police
   Officers and recharacterized the arrest as “multiple incidents” lasting 15-20 minutes over
   60-80 yards as described above.




                                                3
Case: 20-30263       Document: 00515695045          Page: 4    Date Filed: 01/05/2021




                                     No. 20-30263


                                 II. DISCUSSION
            A. Standard of Review
            This court reviews de novo the district court’s grant of a motion to
   dismiss for failure to state a claim. Hammer v. Equifax Info. Servs. LLC,
   974 F.3d 564, 567 (5th Cir. 2020). “To survive a motion to dismiss, a
   complaint must contain sufficient factual matter, accepted as true, to ‘state a
   claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,
   678, 129 S. Ct. 1937, 1949 (2009) (quoting Bell Atl. Corp. v. Twombly,
   550 U.S. 544, 570, 127 S. Ct. 1955, 1974 (2007)). “A pleading that offers
   ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause
   of action will not do.’” Id. (quoting Twombly, 550 U.S. at 570, 127 S. Ct. at
   1965).
            We review the district court’s denial of a motion to amend a pleading
   for abuse of discretion. Leal v. McHugh, 731 F.3d 405, 417 (5th Cir. 2013).
   Federal Rule of Civil Procedure 15(a) dictates that courts “should freely give
   leave [to amend] when justice so requires.” FED. R. CIV. P. 15(a)(2). But the
   court may consider factors such as “undue delay, bad faith or dilatory motive
   on the part of the movant, repeated failure to cure deficiencies by
   amendments previously allowed, undue prejudice to the opposing party by
   virtue of the allowance of the amendment, and futility of the amendment.”
   Schiller v. Physicians Resource Group Inc., 342 F.3d 563, 566 (5th Cir. 2003).
   A proposed amendment is futile if the amended complaint fails to state a
   claim upon which relief could be granted. Villarreal v. Wells Fargo Bank,
   N.A., 814 F.3d 763, 766 (5th Cir. 2016). This standard is the same as a
   12(b)(6) dismissal and we review it de novo. Id.
            B. Price’s Fourth Amendment Claims
            We begin with Price’s Fourth Amendment excessive force claims as
   alleged in his proposed amended complaint. The district court concluded




                                          4
Case: 20-30263      Document: 00515695045             Page: 5    Date Filed: 01/05/2021




                                     No. 20-30263


   that Price’s claims, even as amended, remained “inseparable” from his
   conviction for battery of an officer and, thus, were barred by Heck. We agree.
          The Supreme Court in Heck barred any § 1983 claim that effectively
   attacks the validity of a conviction or imprisonment until the conviction or
   sentence has been “reversed on direct appeal, expunged by executive order,
   declared invalid by a state tribunal authorized to make such determination,
   or called into question by a federal court’s issuance of a writ of habeas
   corpus.” 512 U.S. at 487, 114 S. Ct. at 2372. Thus, the key inquiry is
   “whether a judgment in favor of the plaintiff would necessarily imply the
   invalidity of his conviction.” Id.
          Pursuant to Heck, this court previously determined that the conviction
   of a battery of an officer under Louisiana law prohibits an excessive force
   claim arising from the same incident. Hudson v. Hughes, 98 F.3d 868, 873
   (5th Cir. 1996). State law recognizes self-defense as a justification for battery
   of an officer, and a criminal defendant can prevail by showing that the use of
   force against an officer was reasonable and necessary to prevent a forcible
   offense against himself. Id. (citing Louisiana v. Blancaneaux, 535 So. 2d 1341
   (La. App. 1988)). Since the excessive force claim turns on whether officers
   used unreasonable force in effectuating the arrest, it places the defendant’s
   own resistance into question.        Id.       If the officers’ use of force was
   unreasonable because the defendant was justified in resistance, these facts
   necessarily call into question the validity of the battery conviction. Id.
          Our precedent recognizes, however, that “if the factual basis for the
   conviction is temporally and conceptually distinct from the excessive force
   claim,” the claim is not barred by Heck. Bush v. Strain, 513 F.3d 492, 498
   (5th Cir. 2008). Thus, “a claim that excessive force occurred after the
   arrestee has ceased his or her resistance would not necessarily imply the
   validity of a conviction for the earlier resistance.” Id. But if the excessive




                                              5
Case: 20-30263         Document: 00515695045               Page: 6      Date Filed: 01/05/2021




                                          No. 20-30263


   force claim stems from “a single violent encounter,” then the conviction bars
   recovery. DeLeon v. City of Corpus Christi, 488 F.3d 649, 656–57 (5th Cir.
   2007).
            Price’s amended complaint attempts to draw such a distinction,
   alleging that the struggle covered “60-80 yards,” lasted “as much as 15-20
   minutes,” and “involves much more than a single ‘incident’ in one discrete
   location.”     The amended complaint further alleges that some officers
   observed Price being struck while “resisting” arrest but not battering officers
   and some officers did not observe Price committing battery at the time he was
   being struck. But Price never alleges that he stopped resisting, only that he
   stopped “battering.” Placing conclusory labels aside, we fail to find the
   temporal and conceptual distinction between the basis of Price’s conviction
   and the excessive force claim. In sum, the amended complaint describes a
   single—though drawn out—violent encounter that left Price with multiple
   injuries and a battery conviction.
            C. Price’s State Law Claims
            Price’s amended complaint re-asserts his state law claims against the
   officers but fails to add any additional factual allegations. These torts—
   assault, abuse of process, intentional infliction of emotional distress, false
   arrest, false imprisonment, negligence, gross negligence, and other
   “intentional torts”—all stem from Price’s arrest. Louisiana applies the Heck
   rationale to state law tort claims. 4 Williams v. Harding, 2012-1595 (La. App.
   1 Cir. 4/26/13), 117 So. 3d 187, 191. As with the excessive force claim, so


            4
              We recognize that the Louisiana Supreme Court has not definitively applied Heck
   to all state law torts, making this an Erie guess. But the Louisiana Supreme Court has noted
   that, in the context of a malicious prosecution action, collateral attacks on the judgment via
   civil tort are not permitted. See Lemoine v. Wolfe, 2014-1546 (La. 3/17/15), 168 So. 3d 362,
   368 (citing Heck, 512 U.S. at 486, 114 S. Ct. at 2372).




                                                 6
Case: 20-30263      Document: 00515695045           Page: 7     Date Filed: 01/05/2021




                                     No. 20-30263


   these state law claims imply the invalidity of the underlying conviction. Since
   Price has failed to distinguish these torts from the factual basis for the battery
   conviction, they are inseparable and Heck-barred. DeLeon, 488 F.3d at 657.
          Price’s proposed amended complaint fails to state a claim upon which
   relief can be granted. Thus, the district court did not abuse its discretion in
   denying leave to amend. This conclusion applies a fortiori to the original
   complaint, which describes the incident in even less detail. Accordingly, the
   court did not err in dismissing Price’s original complaint. The preferred
   order of dismissal in Heck cases, however, states that the claims are dismissed
   with prejudice until the Heck conditions are met. Johnson v. McElveen,
   101 F.3d 423, 424 (5th Cir. 1996).
          Accordingly, the judgment of the district court is AFFIRMED but
   MODIFIED to state that Price’s claims are DISMISSED WITH
   PREJUDICE to their being asserted again until the Heck conditions are
   met.




                                           7